Citation Nr: 1550864	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent from August 27, 2007 to July 10, 2009, in excess of  30 percent from July 11, 2009 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2008 (PTSD) and August 2010 (hearing loss and tinnitus) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.



FINDINGS OF FACT

1.  In a September 2015 letter, the Veteran withdrew his appeal on the issue of entitlement to service connection for bilateral hearing loss.

2.  In a September 2015 letter, the Veteran withdrew his appeal on the issue of entitlement to service connection for tinnitus.

3.  In a September 2015 letter, the Veteran withdrew his appeal on the issue of entitlement to an evaluation in excess of 10 percent from August 27, 2007 to July 10, 2009, in excess of  30 percent from July 11, 2009 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2015); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for tinnitus loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2015); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 10 percent from August 27, 2007 to July 10, 2009, in excess of  30 percent from July 11, 2009 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 


In a September 2015 letter, the Veteran requested a withdrawal of all of the issues on appeal before the Board.  Given this withdrawal, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issues, and the Veteran's claims must be dismissed.


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.

The appeal of the issue of entitlement to an evaluation in excess of 10 percent from August 27, 2007 to July 10, 2009, in excess of  30 percent from July 11, 2009 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) is dismissed.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


